DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 5/16/2022 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126)
Regarding Claim 1, Kai et al. teaches a self-acclimating electronics package [Fig. 12], comprising: an electrically resistive material with a negative temperature coefficient of resistivity [202, Fig. 12, NTC, 0044], the electrically resistive material to be thermally coupled to an electronic chip [201, Fig. 12, 0044]; and 
a thermoelectric cooler [205, Fig. 2, 0046] thermally coupled to the electronic chip [201, Fig. 12, 0044] and the thermoelectric cooler [205, Fig. 2, 0046] is electrically connected with the electrically resistive material [thermistor 202, Fig. 12, NTC, 0044] and a power supply [106, Fig. 6, 0104-0106] to cool the electronic chip, 
wherein if a temperature of the electronic chip increases, a resistance of the electrically resistive material decreases to cause a voltage/current supplied to the thermoelectric cooler to increase, and if a temperature of the electronic chip decreases, a resistance of the electrically resistive material increases to cause the voltage/current supplied to the thermoelectric cooler to decrease [Fig. 12, 0142-0143].
Kai et al. is silent on the thermoelectric cooler is electrically connected in series with the electrically resistive material.
Fritts et al. teaches a thermistor in series with a thermoelectric generator [C6 ln 45-55] used to provide improvements to thermoelectric control circuits [C1 ln 10-15].
Since Kai et al. teaches an electrical configuration through the use of a thermoelectric device which comprises a thermistor connected to a thermoelectric generator, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thermoelectric cooler and thermistor of Kai et al. to be in series as shown by Fritts et al. as it is merely the selection of a conventional electrical configuration for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 6, within the combination above, modified Kai et al. teaches further comprising a fan for air cooling, wherein the electrically resistive material is electrically connected to the fan to regulate a power supplied to the fan [0123].
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126) as applied above in addressing claim 1, in further view of Tauchi (US Pub No. 2001/0017151)
Regarding Claim 2, within the combination above, modified Kai et al. is silent on wherein the thermoelectric cooler comprises: a first thermal conducting layer; a second thermal conducting layer thermally coupled to a portion of the electronic chip; a first plurality of electrical conducting pads thermally coupled to the first thermal conducting layer; a second plurality of electrical conducting pads thermally coupled to the second thermal conducting layer; and a plurality of p-type and n-type alternating semiconductor pillars sandwiched between the first and the second thermal conducting layers, wherein the plurality of p-type and n-type semiconductor pillars are electrically connected in series by the first and the second plurality of electrical conducting pads to receive a power supply.
Tauchi et al. teaches wherein the thermoelectric cooler comprises: a first thermal conducting layer [35, Fig. 2, 0025]; a second thermal conducting layer [additional 35, Fig. 2, 0025] thermally coupled; a first plurality of electrical conducting pads [71, Fig. 2, 0029] thermally coupled to the first thermal conducting layer [35, Fig. 2, 0025]; a second plurality of electrical conducting pads [additional 71, Fig. 2, 0029] thermally coupled to the second thermal conducting layer; and a plurality of p-type and n-type alternating semiconductor pillars [See 1, Fig. 2, 0028] sandwiched between the first and the second thermal conducting layers [Fig. 2], wherein the plurality of p-type and n-type semiconductor pillars are electrically connected in series by the first and the second plurality of electrical conducting pads [Fig. 2] to receive a power supply [0031].
Since modified Kai et al. teaches the use of a thermoelectric cooler, it would have been obvious to incorporate the thermoelectric cooler of Tauchi et al. in place to the thermoelectric cooler of modified Kai et al. as it is merely the selection of a known thermoelectric cooler in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above modified Kai et al. teaches the first and second thermal conducting layer thermally coupled to a portion of the electronic chip.
Regarding Claim 3, within the combination above, modified Kai et al. teaches wherein the electrically resistive material is situated between the portion of the electronic chip and the second thermal conducting layer, wherein the electrically resistive material senses a temperature at the portion of the electronic chip [See rejection above, portion of electrically resistive material is between electronic chip and second thermal conducting layer].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126) and Tauchi (US Pub No. 2001/0017151) as applied above in addressing claim 2, in further view of Matsuo (US Pat No. 6084172)
Regarding Claim 4, within the combination above, modified Kai et al. is silent on wherein the electrically resistive material is disposed in at least one of the second plurality of electrical conducting pads which is thermally coupled to the second thermal conducting layer which is thermally coupled to a portion of the electronic chip, wherein the electrically resistive material senses a temperature at the second thermal conducting layer.
Matsuo et al. teaches a thermistor configuration comprising a thermistor 7 located between a plurality of conducting pads 8 [Fig. 2, C5 ln 45-65] in order to provide a thermoelectric conversion component which is capable of detecting and controlling temperatures with high capacity and efficiency of cooling [C1 ln 60-67 and C2 ln 1-10].
Since modified Kai et al. teaches the use of a thermoelectric cooler, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thermoelectric cooler configuration of modified Kai et al. with the configuration of Matsuo et al. as it is merely the selection of a known thermistor configuration for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126), Tauchi (US Pub No. 2001/0017151), and Matsuo (US Pat No. 6084172) as applied above in addressing claim 4, in further view of Reed (US Pat No. 4301658)
Regarding Claim 5, within the combination above, modified Kai et al. is silent on further comprising a second electrically resistive material disposed in at least one of the first plurality of electrical conducting pads which is thermally coupled to the first thermal conducting layer, wherein the second electrically resistive material senses a temperature at a portion of the first thermal conducting layer.
Reed et al. teaches the use of a first and second thermistor for a thermoelectric device  [Abstract].
Since modified Kai et al. teaches the use of a thermoelectric cooler, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thermoelectric cooler configuration of modified Kai et al. with the additional thermistors of Reed et al. as it is merely the selection of a known engineering design for thermistors in thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126) as applied above in addressing claim 4, in further view of Okuda (US Pub No. 2012/0291832)
Regarding Claim 7, within the combination above, modified Kai et al. is silent on further comprising a liquid cooling plate thermally coupled to a portion of the first thermal conducting layer, wherein the electrically resistive material is electrically connected to a liquid pump to regulate a liquid flow that is cooling the liquid cooling plate.
Okuda et al. teaches a temperature controller configuration of a thermoelectric device which comprises water flowing through tubes by a pump [0040].
Since modified Kai et al. teaches the use of a thermoelectric cooler, and the device can be cooled with water [046], it would have been obvious to one of ordinary skill in the art before the filing of the invention apply the temperature controller configuration of Okuda et al. to the thermoelectric cooler of modified Kai et al. as it is merely the selection of a known engineering design for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126) as applied above in addressing claim 1, in further view of Kim (US Pub No. 2016/0118567)
Regarding Claim 8, within the combination above, modified Kai et al. is silent on wherein the electrically resistive material with the negative temperature coefficient of resistivity includes a silicon material.
Matsuo et al. teaches a thermistor which is made of SiC [C6 ln 60-67].
Since Kai et al. teaches an electrically resistive material with a negative temperature coefficient of resistivity [202, Fig. 12, NTC, 0044] for a thermistor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thermistor of modified Kai et al. with the thermistor material of Matsuo et al. as it is merely the selection of a known thermistor material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126), and Tauchi (US Pub No. 2001/0017151) as applied above in addressing claim 2, in further view of Tsuchida (US Pub No. 2010/0018222)
Regarding Claim 9, within the combination above, modified Kai et al. is silent on wherein the electrically resistive material is embedded in the electronic chip.
Tsuchida et al. teaches a thermoelectric module configuration with a chip thermistor [13 is a chip thermistor, Fi. 2, 0022].
Since modified Kai et al. teaches the use of a thermoelectric cooler comprising a thermistor, it would have been obvious to one of ordinary skill in the art before the filing of the invention modify the chip and thermistor of modified Kai et al. to a configuration comprising the chip thermistor of Tsuchida et al. as it is merely the selection of a known thermoelectric module configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai (US Pub No. 2011/0006124) in view of Fritts (US Pat No. 3001126), and Tauchi (US Pub No. 2001/0017151) as applied above in addressing claim 2, in further view of Tait (US Pub No. 2019/0371995)
Regarding Claim 10, within the combination above, modified Kai et al. is silent on wherein the electrically resistive material includes a plurality of sub-resistors connected in either a parallel and/or a series configuration.
Tait et al. teaches a plurality of resistors in series for a thermoelectric device [0034].
Since modified Kai et al. teaches the use of a thermoelectric cooler comprising a resistor such as a thermistor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the additional resistors of Tait et al. with the thermoelectric cooler of modified Kai et al. as it is merely the selection of a known engineering design for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Fritts et al. teaches a thermistor in series with a thermoelectric generator [C6 ln 45-55] used to provide improvements to thermoelectric control circuits [C1 ln 10-15].
Since Kai et al. teaches an electrical configuration through the use of a thermoelectric device which comprises a thermistor connected to a thermoelectric generator, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the thermoelectric cooler and thermistor of Kai et al. to be in series as shown by Fritts et al. as it is merely the selection of a conventional electrical configuration for thermoelectric devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The combination results in the thermistor and thermoelectric generator of Kai et al. in series. It is the view of the examiner the combination would have resulted in a functional thermoelectric cooler.
Regarding para. 17 of the instant application, “electrically connecting the resistive material in series with the power supply eliminates the need for a controller” examiner notes the claim does not require the resistive material to be in series with the power supply, it just requires the thermoelectric cooler to be in series with the electrically resistive material.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726